          Case 2:08-cr-00007-SWS Document 48 Filed 02/27/20 Page 1 of 5


                                                                                         Tit ^0

                             UNITED STATES DISTRICT COURT
                                                                                 \j.rrc-TT ;--f V 'i I' Jo
                                                                                 D1
                                 DISTRICT OF WYOMING
                                                                                2020FEB21 PH12--58
                                                                                . . . . . - "T:'--.;i';3.cLe:;/v
UNITED STATES OF AMERICA,

                Plaintiff,

        V.                                                       Case No.08-CR-007-SWS


RICHARD JOHN RECTOR,

                Defendant.



    ORDER DENYING SECOND MOTION FOR EARLY TERMINATION OF
                                           SUPERVISION



        This matter comes before the Court on Defendant Richard Rector's Second


Motion to Reduce Defendant's Supervised Release Term (Doc. 47). The time for the

Government to file any response has expired. Mr. Rector filed a previous motion seeking

to terminate his supervised release in August 2019(Doc. 41), which the Court denied that

same month (Doc. 46). His probation officer recently provided the Court with an update,

noting that Mr. Rector has continued to perform well since the previous motion. Having

examined the motion, reviewed the record herein, and considered the relevant factors set

forth in 18 U.S.C. §§ 3583(e)and 3553(a), the Court finds the motion should be denied.'




' A hearing on this motion is not required under F.R.Cr.P. 32.1(c)(2)(B) because "the relief sought is
favorable to the person and does not extend the term of probation or of supervised relief," and the Court
finds a hearing would not materially assist in determining the motion.
         Case 2:08-cr-00007-SWS Document 48 Filed 02/27/20 Page 2 of 5



       The Court will set forth only minimal background here. For more information,

please review the prior Order Denying Motion for Early Termination of Supervision

(Doc. 46), the findings and conclusions of which are fully incorporated herein.

       Following several years of incarceration for a conviction of possessing child

pornography in digital format, Mr. Rector started a lifetime term of supervised release in

May 2014. Unfortunately, he immediately absconded and was revoked. Following

additional imprisonment for the revocation, Mr. Rector recommenced supervised release

in February 2015. He has generally done well on his second attempt at supervised

release, and now he asks that it be terminated.

      "Congress intended supervised release to assist individuals in their transition to

community life. Supervised release fulfills rehabilitative ends, distinct from those served

by incarceration." United States v. Johnson, 529 U.S. 53, 59 (2000)(citing S.Rep. No.

98-225, at 124). Title 18 U.S.C. § 3583(e) gives the Court authority to terminate

supervised release early. It provides in relevant part:

       The court may, after considering the factors set forth in section 3553(a)(1),
      (a)(2)(B),(a)(2)(C),(a)(2)(D),(a)(4),(a)(5),(a)(6), and (a)(7)—
             (1) terminate a term of supervised release and discharge the
             defendant released at any time after the expiration of one year of
             supervised release ... if it is satisfied that such action is warranted by
             the conduct of the defendant released and the interest ofjustice.

18 U.S.C. § 3583(e).

       The Court's previous order suggested that termination of supervised release may

eventually be appropriate in this case, but termination wasn't warranted at that time. {See

Doc. 46 p. 6 ("the Court is not satisfied that terminating Mr. Rector's supervised release



                                          Page 2 of5
         Case 2:08-cr-00007-SWS Document 48 Filed 02/27/20 Page 3 of 5



is warranted by his conduct and the interests of justice, at least not at this time"), p, 7

("perhaps someday in the future supervised release will have fulfilled all of its purposes

for him. Such is not the case yet, though.").) Mr. Rector asserts he has continued to do

well on supervised release since the last order.

       In the intervening months between that request and this one, I have not
       simply continued to stay out of trouble. I have been active in the positive
       trajectory my life has been taking. My Elk-antler jewelry business has
       taken on a life of its own and has been keeping me quite busy when I am
       not working at the Tribune Eagle.

       I have had a visit recently by my probation officer and his supervisor to my
       residence, and the visit went very well. Just this past weekend, my
       probation officer made another visit that included a search of my computer,
       which showed no issues.


(Doc.47 p. 2.) His probation officer recently informed the Court that there have not been

any known violations since the prior order, and Mr. Rector continues to maintain his

positive employment, his residence, and pro-social community involvement.

       Since being released from his second round of federal custody, Mr. Rector has

generally done well on supervised release over the past five years. Aside from a single

incident of consuming alcohol in September 2018, he has not had any other violations.

His conduct is encouraging.

       As noted in the previous order, though, the Court finds continued supervision

remains beneficial for Mr. Rector. This Court has twice ordered lifetime supervision for

Mr. Rector (first during his original sentencing in 2008 and again during his supervised

release revocation proceeding in 2014). Congress' decision to authorize supervised

release for sex offenses for a minimum of five years and a maximum of life, 18 U.S.C. §



                                         Page 3 of5
         Case 2:08-cr-00007-SWS Document 48 Filed 02/27/20 Page 4 of 5



3583(k), demonstrates the seriousness of the matter. See United States v. Crisman, No.

CR 11-2281-JB, 2011 WL 5822731*16 (D.N.M. Nov. 15, 2011) (unpublished)

("Congress stressed that the mere 'existence of and traffic in child pornographic images

creates the potential for many types of harm in the community and presents a clear and

present danger to all children.'") (quoting Child Pornography Prevention Act of 1996,

Pub. L. No. 104-208, § 121, 110 Stat. at 3009-27). Further, for sex offenses, the United

States Sentencing Guidelines provide that "the statutory maximum term of supervised

release is recommended." U.S.S.G. § 5D1.2(b) Policy Statement; see also United States

V. Young, 502 P. App'x 726, 727 (10th Cir. 2012)(unpublished)(presuming a lifetime

term of supervised release was reasonable for a defendant convicted of one count of

possessing child pornography). Five years of supervised release is not a significant

length of time when considering the Court intended Mr. Rector to remain under

supervision for the remainder of his life. Without unnecessarily belaboring the point,

after considering the factors identified in §§ 3583(e) and 3553(a), the Court is not

convinced that Mr. Rector's conduct and the interests ofjustice support the termination of

supervised release at this time.

       Nonetheless, if Mr. Rector continues to perform well while on supervised release

with no further violations of any conditions, the Court recommends he reapply for early

termination of supervised release after one year from the date of this Order. At that time,

Mr. Rector will have served about six years of supervised release with a significant

period of problem-free conduct since his alcohol violation of September 2018, thus

warranting reconsideration of the matter. The Court again commends Mr. Rector for the


                                         Page 4 of5
         Case 2:08-cr-00007-SWS Document 48 Filed 02/27/20 Page 5 of 5



good choices he has made since September 2018 and hopes to hear another positive

report in the future.

       IT IS THEREFORE ORDERED that Defendant Richard Rector's Second

Motion to Reduce Defendant's Supervised Release Term (Doc. 47) is DENIED.

       DATED: February         ^2020.
                                                 rottw. Skavdahl
                                            United States District Judge




                                    Page 5 of5
